Citation Nr: 1122236	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease with degenerative scoliosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative disc disease with degenerative scoliosis of the lumbar spine with an evaluation of 20 percent effective September 12, 2006.

In March 2011, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

During the January 2009 VA examination, the Veteran complained of low back pain which radiates down his right buttock and into his right leg.  X-rays of the lumbar spine demonstrated significant disc height narrowing at the L3-4 disc space with endplate sclerosis and osteophyte formation.  There was maintenance of the normal lordosis of the spine, although there was a kyphotic deformity centered about the L3-L4 disc space, with apex toward the left at about approximately 15 degrees.  The diagnoses included degenerative disc disease and degenerative scoliosis of the lumbar spine.  



During the March 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he underwent a laminectomy to correct radiating back pain.  The Veteran said that he experiences symptoms in both of his legs.  He also testified that his doctors were scheduling consultations because they believe that another back surgery might be warranted.

The Board notes that the most recent VA examination was in January 2009, over two years ago, and the lay evidence suggests that the symptoms of the Veteran's service-connected degenerative disc disease with degenerative scoliosis of the lumbar spine may have worsened since that examination.  Additionally, the evidence indicates that the Veteran may have a neurological problem related to his service-connected lower back disability.  Accordingly, the appeal must be remanded to schedule the Veteran for another VA spine examination.

Additionally, as noted above, the Veteran has indicated, during testimony and during the January 2009 VA examination, that he has undergone an L3-4 lumbar laminectomy with partial discectomy with a Dr. Werries.  Further, the Veteran testified that he is treated occasionally by a private chiropractor, and she has provided him with a TENS unit.  However, the records from Dr. Werries and the private chiropractor have not been associated with the claims file.  After securing any necessary authorization for release from the Veteran, the RO/AMC should request any records of such treatment.

The Veteran also testified that he has recently received treatment for his back condition from the VA Pittsburgh Healthcare System, to include undergoing magnetic resonance imaging (MRI) of the spine one week prior to the March 2011 hearing.  However, VA treatment records have not been associated with the claims file.  Thus, ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment from all medical providers who have treated him for his degenerative disc disease with degenerative scoliosis of the lumbar spine, to specifically include Dr. Werries and his private chiropractor, since September 2006.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all relevant treatment records identified by the Veteran.  

2.  Obtain relevant treatment records from the VA Pittsburgh Healthcare System dating since September 2006, to include the report of the March 2011 MRI of the Veteran's spine.

3.  Schedule the Veteran for a VA spine examination to determine the current nature and severity of his service connected degenerative disc disease with degenerative scoliosis of the lumbar spine.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including range of motion studies and neurological evaluation, and the results reported.  A rationale for the opinions expressed should be provided.  

a. Following review of the claims file and examination of the Veteran, the examiner should describe the symptomatology associated with the Veteran's degenerative disc disease with degenerative scoliosis of the lumbar spine.  The examiner should provide range of motion measurements of the thoracolumbar spine, to include at what degree motion is limited by pain.  The examiner should also describe any functional loss of the thoracolumbar spine, to include as due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should indicate whether the Veteran experiences incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) and if so the frequency and duration of such.

b. Additionally, the examiner should state whether the Veteran suffers from any neurological disability in the lower extremities related to the Veteran's service-connected degenerative disc disease with degenerative scoliosis of the lumbar spine.  

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


